                 Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 1 of 27




 1    BRODSKY & SMITH, LLC
      Evan J. Smith, Esquire (SBN 242352)
 2    esmith@brodskysmith.com
      Ryan P. Cardona, Esquire (SBN 302113)
 3    rcardona@brodskysmith.com
      9595 Wilshire Boulevard, Suite 900
 4    Beverly Hills, CA 90212
      Phone: (877) 534-2590
 5    Facsimile: (310) 247-0160
 6    Attorneys for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9

10    JOSHUA DYSON,                                     Case No.:
11                              Plaintiff,              Complaint For:
12                    vs.                              (1) Breach of Fiduciary Duties
                                                       (2) Aiding and Abetting Breach of       Fiduciary
13    FIVE PRIME THERAPEUTICS, INC.,                       Duties
      WILLIAM R. RINGO, FRANKLIN M.                    (3) Violation of § 14 (e) of the        Securities
14    BERGER, KAPIL DHINGRA, PEDER K.
      JENSEN, GARRY NICHOLSON, CAROL                       Exchange Act of 1934
15    SCHAFER, LORI LYONS-WILLIAMS,                    (4) Violation of § 14 (d) of the        Securities
      and THOMAS CIVIK,                                    Exchange Act of 1934
16                                                     (5) Violation of § 20(a) of the         Securities
                                Defendants.                Exchange Act of 1934
17
                                                        JURY TRIAL DEMANDED
18
19
            Plaintiff, Joshua Dyson (“Plaintiff”), by and through his attorneys, alleges upon
20
     information and belief, except for those allegations that pertain to him, which are alleged upon
21
     personal knowledge, as follows:
22
                                      SUMMARY OF THE ACTION
23
            1.       Plaintiff brings this action against Five Prime Therapeutics, Inc. (“Five Prime” or
24
     the “Company”), and the Company’s Board of Directors (the “Board” or the “Individual
25
     Defendants,” collectively with Five Prime and the Individual Defendants, the “Defendants”), for
26
     breaches of fiduciary duty as a result of Defendants’ efforts to sell the Company to Amgen Inc.
27

28

                                                  -1-
                                               COMPLAINT
                  Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 2 of 27




 1 (“Parent”), and Franklin Acquisition Sub, Inc. (“Merger Sub,” and together with Parent, “Amgen”)

 2 as a result of an unfair process for an unfair price, and to enjoin an upcoming tender offer on a

 3 proposed all-cash transaction valued at approximately $1.9 billion (the “Proposed Transaction”).

 4           2.       The terms of the Proposed Transaction were memorialized in a March 4, 2021,

 5 filing with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

 6 Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger

 7 Agreement, Five Prime will become an indirect wholly-owned subsidiary of Amgen, and Five

 8 Prime stockholders will receive $38.00 in cash for each share of Five Prime common stock they

 9 own. As a result of the Proposed Transaction, Plaintiff as a Five Prime stockholder will be frozen

10 out of any interest in the surviving entity.

11           3.       Thereafter, on March 18, 2021, Five Prime filed a Solicitation/Recommendation

12 Statement on Schedule 14D-9 (the “Recommendation Statement”) with the SEC in support of the

13 Proposed Transaction.

14           4.       The Proposed Transaction is unfair and undervalued for a number of reasons.

15 Significantly, the Recommendation Statement describes an insufficient process in which the Board

16
     failed to create an independent committee of disinterested directors to run the sales process.
17
             5.       In approving the Proposed Transaction, the Individual Defendants have breached
18
     their fiduciary duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to
19
     sell Five Prime without first taking steps to ensure that Plaintiff as a public stockholder of Five
20

21 Prime would obtain adequate, fair and maximum consideration under the circumstances; and (ii)

22 engineering the Proposed Transaction to benefit themselves and/or the Amgen without regard for

23 Plaintiff and Five Prime’s public stockholders. Accordingly, this action seeks to enjoin the

24
     Proposed Transaction and compel the Individual Defendants to properly exercise their fiduciary
25
     duties to Plaintiff.
26
27

28

                                                     -2-
                                                  COMPLAINT
                 Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 3 of 27




 1          6.        Next, it appears as though the Board has entered into the Proposed Transaction to

 2 procure for itself and senior management of the Company significant and immediate benefits with

 3
     no thought to Plaintiff as a public stockholder. For instance, pursuant to the terms of the Merger
 4
     Agreement, upon the consummation of the Proposed Transaction, Company Board Members and
 5
     executive officers will be able to exchange all Company equity awards for the merger
 6
     consideration.
 7

 8          7.        In violation of the Exchange Act and in further violation of their fiduciary duties,

 9 Defendants caused to be filed the materially deficient Recommendation Statement on March 18,

10 2021 with the SEC in an effort to solicit stockholders, including Plaintiff, to tender their Five Prime

11 shares in favor of the Proposed Transaction. The Recommendation Statement is materially

12 deficient, deprives Plaintiff of the information necessary to make an intelligent, informed and

13 rational decision of whether to tender in favor of the Proposed Transaction, and is thus in breach

14 of the Defendants’ fiduciary duties. As detailed below, the Recommendation Statement omits

15 and/or misrepresents material information concerning, among other things: (a) the sales process

16 and in particular certain conflicts of interest for management; (b) the financial projections for Five

17 Prime, provided by Five Prime to the Company’s financial advisor Lazard Frères & Co. LLC

18 (“Lazard”); and (c) the data and inputs underlying the financial valuation analyses, if any, that
19 purport to support the fairness opinions created by Lazard and provides to the Company and the

20 Board.

21          8.        Accordingly, this action seeks to enjoin the Proposed Transaction and compel the

22 Individual Defendants to properly exercise their fiduciary duties to Plaintiff.

23          9.        Absent judicial intervention, the Proposed Transaction will be consummated,

24 resulting in irreparable injury to Plaintiff. This action seeks to enjoin the Proposed Transaction or,

25 in the event the Proposed Transaction is consummated, to recover damages resulting from the

26 breaches of fiduciary duties by Defendants.
27

28

                                                   -3-
                                                COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 4 of 27




 1                                                PARTIES
 2         10.       Plaintiff is a citizen of California and, at all times relevant hereto, has been a Five

 3 Prime stockholder.

 4         11.       Defendant Five Prime, a clinical-stage biotechnology company, focuses on the

 5 discovery and development of innovative protein therapeutics. Five Prime is incorporated under

 6 the laws of the State of Delaware and has its principal place of business at 111 Oyster Point

 7 Boulevard, South San Francisco, CA 94080. Shares of Five Prime common stock are traded on

 8 the NasdaqGS under the symbol “FPRX.”

 9         12.       Defendant William R. Ringo ("Ringo") has been a Director of the Company at all

10 relevant times. In addition, Ringo serves as the Company’s Chairman of the Board.

11         13.       Defendant Franklin M. Berger ("Berger") has been a director of the Company at

12 all relevant times.

13         14.       Defendant Kapil Dhingra (“Dhingra") has been a director of the Company at all

14 relevant times.

15         15.       Defendant Peder K. Jensen ("Jensen") has been a director of the Company at all

16 relevant times.

17         16.       Defendant Garry Nicholson (“Nicholson”) has been a director of the Company at

18 all relevant times.
19         17.       Defendant Carol Schafer (“Schafer”) has been a director of the Company at all

20 relevant times.

21         18.       Defendant Lori Lyons-Williams (“Lyons-Williams”) has been a director of the

22 Company at all relevant times.

23         19.       Defendant Thomas Civik (“Civik”) has been a director of the Company at all

24 relevant times. In addition, Civik serves as the Company’s Chief Executive Officer (“CEO”) and

25 President.

26         20.       Defendants identified in ¶¶ 12 - 19 are collectively referred to as the “Individual
27 Defendants.”

28

                                                   -4-
                                                COMPLAINT
              Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 5 of 27




 1          21.     Non-Defendant Amgen is an American multinational pharmaceutical company

 2 headquartered in Thousand Oaks, California. Amgen’s common stock is traded on the NasdaqGS

 3 under the symbol “AMGN”.

 4          22.     Non-Defendant Merger Sub is a wholly owned subsidiary of Parent created to

 5 effectuate the Proposed Transaction.

 6                                   JURISDICTION AND VENUE
 7          23.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

 8 Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

 9 violations of Sections 14(e), 14(d), and Section 20(a) of the Exchange Act. This action is not a

10 collusive one to confer jurisdiction on a court of the United States, which it would not otherwise

11 have. The Court has supplemental jurisdiction over any claims arising under state law pursuant to

12 28 U.S.C. § 1367.

13          24.     Personal jurisdiction exists over each defendant either because the defendant

14 conducts business in or maintains operations in this District, or is an individual who is either

15 present in this District for jurisdictional purposes or has sufficient minimum contacts with this

16 District as to render the exercise of jurisdiction over defendant by this Court permissible under

17 traditional notions of fair play and substantial justice.

18          25.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Five Prime
19 maintains its principal offices in this district, and each of the Individual Defendants, as Company

20 officers or directors, has extensive contacts within this District.

21                   THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES
22          26.     By reason of the Individual Defendants’ positions with the Company as officers

23 and/or directors, said individuals are in a fiduciary relationship with Five Prime and owe the

24 Company the duties of due care, loyalty, and good faith.

25          27.     By virtue of their positions as directors and/or officers of Five Prime, the Individual

26 Defendants, at all relevant times, had the power to control and influence, and did control and
27 influence and cause Five Prime to engage in the practices complained of herein.

28

                                                  -5-
                                               COMPLAINT
              Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 6 of 27




 1          28.    Each of the Individual Defendants are required to act with due care, loyalty, good

 2 faith and in the best interests of the Company. To diligently comply with these duties, directors

 3 of a corporation must:

 4                 a. act with the requisite diligence and due care that is reasonable under the

 5                      circumstances;

 6                 b. act in the best interest of the Company;

 7                 c. use reasonable means to obtain material information relating to a given

 8                      action or decision;

 9                 d. refrain from acts involving conflicts of interest between the fulfillment

10                      of their roles in the company and the fulfillment of any other roles or

11                      their personal affairs;

12                 e. avoid competing against the Company or exploiting any business

13                      opportunities of the company for their own benefit, or the benefit of

14                      others; and

15                 f. disclose to the Company all information and documents relating to the

16                      Company’s affairs that they received by virtue of their positions in the

17                      Company.

18          29.    In accordance with their duties of loyalty and good faith, the Individual
19 Defendants, as directors and/or officers of Five Prime, are obligated to refrain from:

20                 a.       participating in any transaction where the directors’ or officers’

21                 loyalties are divided;

22                 b.       participating in any transaction where the directors or officers are

23                 entitled to receive personal financial benefit not equally shared by the

24                 Company or its public stockholders, including Plaintiff; and/or

25                 c.       unjustly enriching themselves at the expense or to the detriment of

26                 the Company or its stockholders, including Plaintiff.
27

28

                                                     -6-
                                                  COMPLAINT
              Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 7 of 27




 1          30.     Plaintiff alleges herein that the Individual Defendants, separately and together, in

 2 connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

 3 owe to Five Prime, Plaintiff, including their duties of loyalty, good faith, and due care.

 4          31.     As a result of the Individual Defendants’ divided loyalties, Plaintiff will not receive

 5 adequate, fair or maximum value for his Five Prime common stock in the Proposed Transaction.

 6                                  SUBSTANTIVE ALLEGATIONS
 7 Company Background

 8          32.     Five Prime is a clinical-stage biotechnology company, focused on the discovery

 9 and development of innovative protein therapeutics.

10          33.     The Company’s product candidates are Bemarituzumab, an antibody that inhibits

11 fibroblast growth factor receptor 2b, or FGFR2b, which is in Phase 3 clinical trials to treat patients

12 with gastric or gastroesophageal junction and GEJ cancer; and FPA150, a CD8 T cell checkpoint

13 inhibitor antibody that is in Phase 1a/1b clinical trial that targets B7-H4 in various cancers, as well

14 as FPT155, a soluble CD80 fusion protein, which is in Phase 1a/1b clinical trial that enhances co-

15 stimulation of T cells through CD28. Its product candidates also include Cabiralizumab, an

16 antibody that inhibits colony stimulating factor-1 receptor that is in Phase Ia/Ib clinical trials for

17 the treatment of various cancers in combination with Opdivo. The Company's BMS-986258, an

18 anti-T cell immunoglobulin and mucin domain-3 antibody, which is in Phase 1/2 clinical trial as a
19 single agent and in combination with Opdivo in patients with advanced malignant tumors.

20          34.     Five Prime has license and collaboration agreements with Bristol-Myers Squibb

21 Company, GlaxoSmithKline LLC, INBRX 110 LP, UCB Pharma S.A., and Zai Lab (Shanghai)

22 Co., Ltd.; and license agreements with Galaxy Biotech, LLC, BioWa, Inc. and Lonza Sales AG.

23          35.     The Company’s most recent financial performance press release before the

24 announcement of the Proposed Transaction indicated anticipated positive data from the

25 Company’s timeline. For example, in a November 3, 2020 press release announcing its 2020 Q3

26 financial results, CEO Defendant Civik described the Company’s raised expectation, “‘We look
27 forward to achieving three milestones before the end of the year that will inform future

28

                                                  -7-
                                               COMPLAINT
              Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 8 of 27




 1 development of our pipeline. Before year end, we expect to report top-line data from the FIGHT

 2 Phase 2 trial in front-line gastric cancer. We also expect to have enough FPT155 monotherapy data

 3 to inform next steps for the program, and we will present the first data set from our anti-CCR8

 4 program at the upcoming SITC annual meeting. The Five Prime team has done an excellent job

 5 advancing our clinical and research programs despite the many challenges we have all confronted

 6 this year.’”

 7          36.    The positive outlook and expectations are not an anomaly, but rather, are indicative

 8 of a trend of continued success and future potential success by Five Prime. Clearly, the Company

 9 is likely to have future success and should command a much higher consideration than the amount

10 contained within the Proposed Transaction.

11          37.    Despite this potential, the Individual Defendants have caused Five Prime to enter

12 into the Proposed Transaction for insufficient consideration.

13 The Flawed Sales Process

14          38.    As detailed in the Recommendation Statement, the process deployed by the

15 Individual Defendants was flawed and inadequate, was conducted out of the self-interest of the

16 Individual Defendants, and was designed with only one concern in mind – to effectuate a sale of

17 the Company by any means possible no matter the price.

18          39.    Notably, the Recommendation Statement does not indicate that a committee of
19 independent, outside directors was created to run the sales process.

20          40.    In addition, the Recommendation Statement is silent as to the nature of the various

21 confidentiality agreements entered into between the Company and potentially interested third

22 parties throughout the sales process, including Amgen, whether these agreements differ from each

23 other, and if so in what way, including failing to disclose all specific conditions under which any

24 standstill provision contained in any entered confidentiality agreement entered into between the

25 Company and potentially interested third parties throughout the sales process, including Amgen,

26 would fall away.
27

28

                                                 -8-
                                              COMPLAINT
               Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 9 of 27




 1         41.      It is not surprising, given this background to the overall sales process, that it was

 2 conducted in a completely inappropriate and misleading manner

 3 The Proposed Transaction

 4         42.      On March 4, 2021, Amgen and Five Prime issued a joint press release announcing

 5 the Proposed Transaction. The press release stated, in relevant part:

 6
           THOUSAND OAKS, Calif. and SOUTH SAN FRANCISCO, Calif., March 4,
 7         2021 – Amgen (NASDAQ: AMGN) and Five Prime Therapeutics (NASDAQ:
           FPRX), a clinical-stage biotechnology company focused on developing immuno-
 8         oncology and targeted cancer therapies, today announced an agreement under
 9         which Amgen will acquire Five Prime Therapeutics for $38.00 per share in cash,
           representing an equity value of approximately $1.9 billion. This acquisition adds
10         Five Prime’s innovative pipeline to Amgen’s leading oncology portfolio.

11         -     Five Prime’s lead asset, bemarituzumab, is a first-in-class, Phase 3 ready anti-
                 FGFR2b antibody with positive data from a randomized, placebo-controlled
12               Phase 2 study in frontline advanced gastric or gastroesophageal junction (GEJ)
                 cancer. Bemarituzumab targets FGFR2b, which has been found to be
13
                 overexpressed in approximately 30% of patients with non-HER2 positive
14               gastric cancer, as well as other solid tumors.

15         -     The bemarituzumab Phase 2 FIGHT trial demonstrated clinically meaningful
                 improvements in progression-free survival (PFS), overall survival (OS) and
16               overall response rate (ORR) in the frontline treatment of patients with advanced
17               gastric or GEJ cancer. Additional analysis showed a positive correlation
                 between efficacy and expression of FGFR2b on tumor cells, confirming both
18               the importance of the FGFR2b target and the activity of bemarituzumab against
                 this target.
19
           -     This correlation suggests that FGFR2b could play a role in other epithelial
20               cancers, including lung, breast, ovarian and other cancers.
21
           -     The acquisition of Five Prime also supports Amgen’s international expansion
22               strategy. Gastric cancer is one of the world’s most common forms of cancer and
                 is particularly prevalent in the Asia-Pacific region, where Amgen expects to
23               generate significant volume growth in the coming years. Amgen plans to
                 leverage its presence in Japan and other Asia-Pacific markets to maximize
24               bemarituzumab’s potential. In addition, as part of this transaction, Amgen will
25               receive a royalty percentage on future net sales in Greater China ranging from
                 the high teens to the low twenties from a pre-existing co-development and
26               commercialization agreement between Five Prime and Zai Lab (Shanghai) Co.,
                 Ltd.
27

28

                                                  -9-
                                               COMPLAINT
         Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 10 of 27




 1   -    Five Prime’s additional innovative pipeline programs complement Amgen’s
          efforts to bring meaningful therapies to oncology patients.
 2
     “The acquisition of Five Prime offers a compelling opportunity for Amgen to
 3
     strengthen our oncology portfolio with a promising late-stage, first-in-class global
 4   asset to treat gastric cancer,” said Robert A. Bradway, chairman and chief executive
     officer at Amgen. “We look forward to welcoming the Five Prime team to Amgen
 5   and working with them to leverage our best-in-class monoclonal antibody
     manufacturing capabilities to supply additional clinical materials, as well as
 6   expanded production quantities, to realize the full potential of bemarituzumab for
     even more patients around the world as quickly as possible.”
 7

 8   “This is an exciting day for patients who may one day benefit from the promise
     of bemaritizumab and our full pipeline. I’m so proud of the Five Prime team
 9   and the science we’ve pioneered,” said Tom Civik, president and chief executive
     officer of Five Prime. “We see tremendous complementarity between the two
10   companies. Amgen has global reach, world-class resources, and they share our deep
     passion for science and commitment to patients. I have full confidence that Amgen
11
     is the right company to work with us to bring our innovative cancer treatments to
12   patients and to achieve our mission to rewrite cancer.”

13   Transaction Terms
14   Under the terms of the merger agreement, which was approved by the Boards of
     Directors of both companies, Amgen will commence a tender offer to acquire all of
15   the outstanding shares of Five Prime’s common stock for $38.00 per share in cash.
     Following the completion of the tender offer, a wholly-owned subsidiary of Amgen
16
     will merge with Five Prime and shares of Five Prime that have not been tendered
17   and purchased in the tender offer will be converted into the right to receive the same
     price per share in cash as paid in the tender offer (other than shares held by
18   stockholders who properly demand and perfect appraisal rights under Delaware
     law).
19
     The transaction is expected to close by the end of the second quarter and is subject
20   to customary closing conditions, including the tender of at least a majority of the
21   outstanding shares of Five Prime’s common stock and the expiration or termination
     of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of
22   1976.

23   Amgen reaffirmed its full-year outlook with Revenue guidance of $25.8 to
     $26.6 billion and non-GAAP EPS guidance of $16.00-$17.00.
24

25

26
27

28

                                          - 10 -
                                        COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 11 of 27




 1   The Inadequate Merger Consideration

 2          43.    Significantly, the Company’s financial prospects and opportunities for future

 3 growth, and synergies with Amgen establish the inadequacy of the merger consideration.

 4          44.    First, the compensation afforded under the Proposed Transaction to Plaintiff and

 5 Company stockholders significantly undervalues the Company. The proposed valuation does not

 6 adequately reflect the intrinsic value of the Company. Moreover, the valuation does not adequately

 7 take into consideration the Company’s potential financial success if its pipeline treatments

 8 eventually change the way gastric and gastroesophageal junction cancers are treated worldwide.

 9          45.    Notably, a March 4, 2021 Fierce Biotech article covered Five Prime and Amgen’s

10 plans for Five Prime’s existing pipeline, “That drug, bemarituzumab, has been through a phase 2

11 trial as a front-line treatment in patients with advanced gastric and gastroesophageal junction

12 cancers, with make-or-break data out last November. The readout broke down like this:

13 Investigators enrolled 155 people with FGFR2b-positive tumors, a subpopulation that accounts for

14 30% of all non-HER2-positive patients, and randomized them to receive bemarituzumab or

15 placebo on top of chemotherapy. The trial cleared the pre-specified bar for statistical significance

16 against all three efficacy endpoints, although the p-values were higher than the 0.05 that typically

17 serves as the cutoff for effectiveness. Progression-free survival in patients who received

18 bemarituzumab on top of chemotherapy was 9.5 months, more than two months longer than the
19 figure in the control arm… But the data, as complex as they were, still saw its shares jump on the

20 readout in November last year by 300%, and made it an attractive buyout option for a big

21 company.”

22          46.    The Fierce Biotech article continued on gastric cancer and the combined company’s

23 role in utilizing Five Prime’s pipeline, “Gastric cancer is the third most-common cause of cancer

24 death globally, and patients have suffered from a dearth of new drugs. It is now more than a decade

25 since the FDA approved a new front-line treatment, and chemotherapy remains the standard of

26 care for most HER2-negative patients. Five Prime and now Amgen want to change that and will
27 prep for phase 3 trials. Five Prime also believes FGFR2b ‘could play a role in other epithelial

28

                                                - 11 -
                                              COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 12 of 27




 1 cancers, including lung, breast, ovarian and other cancers,’ indicating attempts at a broader plan

 2 for the drug. Amgen will get its earlier pipeline work as well, which includes one phase 1 CD80-

 3 Fc fusion asset and several other preclinical drugs. ‘The acquisition of Five Prime offers a

 4 compelling opportunity for Amgen to strengthen our oncology portfolio with a promising late-

 5 stage, first-in-class global asset to treat gastric cancer,’ said Robert Bradway, chairman and CEO

 6 at Amgen.”

 7          47.    Finally, the Proposed Transaction represents a significant synergistic benefit to

 8 Amgen, which operates in the same industry as Five Prime, and will use the new assets, operational

 9 capabilities, and brand capital to bolster its own position in the market.

10          48.    Specifically, Amgen capitalized on Five Prime and its oncology pipeline, as

11 described in the Reuters March 4, 2021 article on the Proposed Transaction, “Amgen has been

12 looking to grow in the oncology market in the region since gaining a toehold in China in 2019

13 through a 20.5% stake in cancer drugmaker BeiGene Ltd for nearly $3 billion. It expects the region

14 to contribute about a quarter of its growth over the next 9-10 years. Through the latest deal, Amgen

15 will get access to Five Prime’s lead drug candidate, bemarituzumab, which is ready to enter a late-

16 stage study for treating advanced gastric cancer. ‘While gastric cancer may be a small market in

17 the United States, it could provide a significant opportunity in Asia,’ Truist Securities analyst

18 Robyn Karnauskas said. Amgen will also get a royalty share on future sales of bemarituzumab in
19 China, where Five Prime has a marketing and development deal with Zai Lab Ltd.”

20          49.    Clearly, while the deal will be beneficial to Amgen, it comes at great expense to

21 Plaintiff as a public stockholder of the Company.

22          50.    Moreover, post-closure, Plaintiff will be frozen out of any future benefit from his

23 investment in Five Prime’s bright future.

24          51.    It is clear from these statements and the facts set forth herein that this deal is

25 designed to maximize benefits for Amgen at the expense of Plaintiff.

26
27

28

                                                 - 12 -
                                               COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 13 of 27




 1 Preclusive Deal Mechanisms

 2          52.     The Merger Agreement contains certain provisions that unduly benefit Amgen by

 3 making an alternative transaction either prohibitively expensive or otherwise impossible.

 4 Significantly, the Merger Agreement contains a termination fee provision that is especially

 5 onerous. Notably, in the event of termination, the merger agreement requires Five Prime to pay

 6 up to approximately $76 million to Amgen, if the Merger Agreement is terminated under certain

 7 circumstances. Moreover, under one circumstance, Five Prime must pay this termination fee even

 8 if it consummates any competing company Acquisition Proposal (as defined in the Merger

 9 Agreement) within 12 months following the termination of the Merger Agreement.                    The

10 termination fee will make the Company that much more expensive to acquire for potential

11 purchasers. The termination fee in combination with other preclusive deal protection devices will

12 all but ensure that no competing offer will be forthcoming.

13          53.     The Merger Agreement also contains a “No Solicitation” provision that restricts

14 Five Prime from considering alternative acquisition proposals by, inter alia, constraining Five

15 Prime’s ability to solicit or communicate with potential acquirers or consider their proposals.

16 Specifically, the provision prohibits the Company from directly or indirectly soliciting, initiating,

17 proposing or inducing any alternative proposal, but permits the Board to consider an unsolicited

18 bona fide written “Acquisition Proposal” if it constitutes or is reasonably calculated to lead to a
19 “Superior Offer” as defined in the Merger Agreement.

20          54.     Moreover, the Merger Agreement further reduces the possibility of a topping offer

21 from an unsolicited purchaser.       Here, the Individual Defendants agreed to provide Amgen

22 information in order to match any other offer, thus providing Amgen access to the unsolicited

23 bidder’s financial information and giving Amgen the ability to top the superior offer. Thus, a rival

24 bidder is not likely to emerge with the cards stacked so much in favor of Amgen.

25          55.     These provisions, individually and collectively, materially and improperly impede

26 the Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and
27

28

                                                 - 13 -
                                               COMPLAINT
               Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 14 of 27




 1 pursuing other reasonable and more valuable proposals and alternatives in the best interests of the

 2 Company and its public stockholders, including Plaintiff.

 3            56.      Accordingly, the Company’s true value is compromised by the consideration

 4 offered in the Proposed Transaction.

 5 Potential Conflicts of Interest

 6            57.      The breakdown of the benefits of the deal indicate that Five Prime insiders are the
 7
     primary beneficiaries of the Proposed Transaction, not Plaintiff and the Company’s public
 8
     stockholders. The Board and the Company’s executive officers are conflicted because they will
 9
     have secured unique benefits for themselves from the Proposed Transaction not available to
10
     Plaintiff as a public stockholder of Five Prime.
11

12            58.      Notably, Company insiders, currently own large, illiquid portions of Company

13 stock that will be exchanged for the merger consideration upon the consummation of the Proposed

14 Transaction.

15            59.      Moreover, upon the consummation of the Proposed Transaction, the

16 Recommendation Statement indicates that each outstanding Company stock option or other equity

17 award will be canceled and converted into the right to receive certain consideration according to

18 the merger agreement.
19            60.      These significant payments to Company insiders, disparate Plaintiff, that will result

20 from the consummation of the Proposed Transaction, will be paid as follows:

21
                                                                                   Closing
22                                                                                Amount                     Amount
                                         Number of     Number of                 Payable for   Number of     Payable
23                         Number of       Shares        Shares                     In the       Shares         for
                             Shares      Underlying    Underlying    Company       Money       Underlying   Restricted
                           Underlying      Vested       Unvested      Option      Company      Restricted     Stock
24                         Company       Company       Company       Exercise      Options       Stock       Awards      Total Value
     Name                   Options(1)    Options(2)    Options(3)   Price ($)       ($)(4)     Awards(5)      ($)(6)       ($)(7)
25   Thomas Civik             480,000           —         480,000         2.72   16,934,400           —           —      16,934,400
                                  —             —             —           —             —          75,000   2,850,000     2,850,000
26   Helen Collins, M.D.      180,000        45,000       135,000         5.25     5,895,000          —            —       5,895,000
                               20,000         7,500        12,500         5.78       644,400          —            —         644,400
27                             58,000        29,000        29,000        11.97     1,509,740          —            —       1,509,740
                               50,000        37,500        12,500        18.69       965,500          —            —         965,500
28

                                                             - 14 -
                                                           COMPLAINT
               Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 15 of 27




 1                              22,500       22,031            469       39.21           —           —           —           —
                                 9,000        9,000            —         45.38           —           —           —           —
                                60,000       60,000            —         37.89         6,600         —           —         6,600
 2                                 —            —              —          —              —        20,000     760,000     760,000
                                   —            —              —          —              —         3,334     126,692     126,692
 3                                 —            —              —          —              —        66,000   2,508,000   2,508,000
                                   —            —              —          —              —         3,334     126,692     126,692
 4   Francis Sarena            180,000       45,000      135,000          5.25      5,895,000        —           —     5,895,000
                                58,000       29,000       29,000         11.97      1,509,740        —           —     1,509,740
 5                              45,000       33,750       11,250         18.69        868,950        —           —       868,950
                                45,000       45,000          —           45.38            —          —           —           —
 6                              35,000       35,000          —           49.54            —          —           —           —
                                60,000       60,000          —           43.71            —          —           —           —
                                75,000       75,000          —           19.25      1,406,250        —           —     1,406,250
 7                              25,521       25,521          —           11.14        685,494        —           —       685,494
                                 3,209        3,209          —           10.77         87,381        —           —        87,381
 8                              12,063       12,063          —            7.26        370,817        —           —       370,817
                                 9,142        9,142          —            5.54        296,749        —           —       296,749
 9                               4,747        4,747          —            8.49        140,084        —           —       140,084
                                   —            —            —            —               —       20,000     760,000     760,000
                                   —            —            —            —               —       66,000   2,508,000   2,508,000
10                                 —            —            —            —               —        3,334     126,692     126,692

11   David V. Smith                      180,000    45,000      135,000      5.25     5,895,000      —           —     5,895,000
                                         185,000   104,062       80,938     12.47     4,723,050      —           —     4,723,050
12                                           —         —            —        —              —     20,000     760,000     760,000
                                             —         —            —        —              —     66,000   2,508,000   2,508,000
13                                           —         —            —        —              —     13,334     506,692     506,692
     William R. Ringo                     27,769      27,769         —       4.47       931,095     —            —       931,095
14                                        52,408      52,408         —       2.80     1,844,762     —            —     1,844,762
                                          37,998      37,998         —       5.23     1,245,194     —            —     1,245,194
15                                        40,868      40,868         —       5.31     1,335,975     —            —     1,335,975
                                          49,552      49,552         —       3.94     1,687,741     —            —     1,687,741
                                          50,367      50,367         —       3.23     1,751,261     —            —     1,751,261
16                                        46,939      46,939         —       3.99     1,596,395     —            —     1,596,395
                                          34,451      34,451         —       3.79     1,178,569     —            —     1,178,569
17                                        15,000      15,000         —       6.09       478,650     —            —       478,650
                                          10,000      10,000         —      17.27       207,300     —            —       207,300
18                                        10,000      10,000         —      29.80        82,000     —            —        82,000
                                          10,000      10,000         —      42.25           —       —            —           —
19                                        12,500      12,500         —      22.15       198,125     —            —       198,125
                                          16,600      16,600         —      11.65       437,410     —            —       437,410

20   Franklin M. Berger, CFA              20,000         —       20,000      4.14       677,200     —            —      677,200
                                          15,000      15,000        —        6.09       478,650     —            —      478,650
                                          10,000      10,000        —       17.27       207,300     —            —      207,300
21                                        10,000      10,000        —       29.80        82,000     —            —       82,000
                                          10,000      10,000        —       42.25           —       —            —          —
22                                        12,500      12,500        —       22.15       198,125     —            —      198,125
     Kapil Dhingra, M.B.B.S.              20,000         —       20,000      4.14       677,200     —            —      677,200
23                                        15,000      15,000        —        6.09       478,650     —            —      478,650
                                          10,000      10,000        —       17.27       207,300     —            —      207,300
24                                        10,000      10,000        —       29.80        82,000     —            —       82,000
                                          10,000      10,000        —       42.25           —       —            —          —
25                                        25,000      25,000        —       37.99           250     —            —          250
     Peder K. Jensen, M.D.                20,000         —       20,000      4.14       677,200     —            —      677,200
26                                        15,000      15,000        —        6.09       478,650     —            —      478,650
                                          10,000      10,000        —       17.27       207,300     —            —      207,300
27                                        10,000      10,000        —       29.80        82,000     —            —       82,000
                                          10,000      10,000        —       42.25           —       —            —          —
28

                                                            - 15 -
                                                          COMPLAINT
               Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 16 of 27




 1                                 12,500     12,500      —       22.15    198,125         —    —          198,125
                                   12,500     12,500      —       12.70    316,250         —    —          316,250
 2   Lori Lyons-Williams           20,000        —      20,000      4.14   677,200         —    —          677,200
                                   25,000      8,333    16,667      6.30   792,500         —    —          792,500
 3   Garry Nicholson               20,000        —      20,000     4.14    677,200         —    —          677,200
                                   15,000     15,000       —       6.09    478,650         —    —          478,650
 4                                 10,000     10,000       —      17.27    207,300         —    —          207,300
                                   15,000     15,000       —      29.80    123,000         —    —          123,000
 5   Carol Schafer                 20,000        —      20,000      4.14   677,200         —    —          677,200
                                    1,250      1,250       —        6.09    39,888         —    —           39,888
 6                                 25,000      8,333    16,667      9.17   720,750         —    —          720,750

 7
              61.      Certain employment agreements with certain Five Prime executives, entitle such
 8
     executives to severance packages should their employment be terminated under certain
 9
     circumstances. These ‘golden parachute’ packages are significant, and will grant each director or
10
     officer entitled to them millions of dollars, compensation not shared by Five Prime’s common
11
     stockholders such as Plaintiff and will be paid out as follows:
12
                                                                             Perquisites/
         Name(1)                        Cash ($)(2)        Equity ($)(3)     Benefits ($)(4)   Total ($)
13       Thomas Civik                       2,152,723         19,375,120              64,003    21,591,846
         Helen Collins, M.D.                1,134,213         10,534,124                 —      11,668,337
14       Francis Sarena                     1,146,011          9,691,535              32,540    10,870,086
         William R. Ringo(5)                      —                  —                   —             —
15

16            62.      The Recommendation Statement also fails to adequately disclose communications
17 regarding post-transaction employment during the negotiation of the underlying transaction must

18 be disclosed to stockholders. Communications regarding post-transaction employment during the
19 negotiation of the underlying transaction must be disclosed to Plaintiff as a Company stockholder.

20 This information is necessary to understand potential conflicts of interest of management and the

21 Board, as that information provides illumination concerning motivations that would prevent

22 fiduciaries from acting solely in the best interests of Plaintiff and Company stockholders.

23            63.      Thus, while the Proposed Transaction is not in the best interests of Five Prime
24 Plaintiff, it will produce lucrative benefits for the Company’s officers and directors.

25 The Materially Misleading and/or Incomplete Recommendation Statement

26            64.      On March 18, 2021, the Five Prime Board and Amgen caused to be filed with the
27 SEC a materially misleading and incomplete Recommendation Statement that, in violation their

28

                                                        - 16 -
                                                      COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 17 of 27




 1 fiduciary duties, failed to provide Plaintiff in his capacity as a company stockholder with material

 2 information and/or provides materially misleading information critical to the total mix of

 3 information available to the Company’s stockholders such as Plaintiff concerning the financial and

 4 procedural fairness of the Proposed Transaction.

 5          Omissions and/or Material Misrepresentations Concerning the Sales Process leading up

 6          to the Proposed Transaction

 7          65.    Specifically, the Recommendation Statement fails to provide material information

 8 concerning the process conducted by the Company and the events leading up to the Proposed

 9 Transaction. In particular, the Recommendation Statement fails to disclose

10                 a. The specific reasoning committee of independent outside directors was created

11                     to run the sales process;

12                 b. Whether the terms of any confidentiality agreements entered during the sales

13                     process between Five Prime on the one hand, and any other third party,

14                     including Amgen, on the other hand, differed from one another, and if so, in

15                     what way;

16                 c. All specific conditions under which any standstill provision contained in any

17                     entered confidentiality agreement entered into between the Company and

18                     potentially interested third parties throughout the sales process, including
19                     Amgen, would fall away;

20                 d. The     Recommendation       Statement   also    fails    to   adequately   disclose

21                     communications regarding post-transaction employment during the negotiation

22                     of the underlying transaction must             be   disclosed to     stockholders.

23                     Communications      regarding    post-transaction       employment    during   the

24                     negotiation of the underlying transaction must be disclosed to stockholders.

25                     This information is necessary for stockholders to understand potential conflicts

26                     of interest of management and the Board, as that information provides
27

28

                                                - 17 -
                                              COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 18 of 27




 1                       illumination concerning motivations that would prevent fiduciaries from acting

 2                       solely in the best interests of the Company’s stockholders

 3          Omissions and/or Material Misrepresentations Concerning Five Prime’s Financial

 4          Projections

 5          66.    The Recommendation Statement fails to provide material information concerning

 6 financial projections provided by Five Prime management and relied upon by Lazard in its

 7 analyses. The Recommendation Statement discloses management-prepared financial projections

 8 for the Company which are materially misleading.

 9          67.    The Recommendation Statement indicates that in connection with the rendering of

10 their fairness opinions, Lazard reviewed “various financial forecasts and other data provided to it

11 by Five Prime relating to the business of Five Prime.”

12          68.    Accordingly, the Recommendation Statement should have, but fails to provide,

13 certain information in the projections that Five Prime management provided to the Board and

14 Lazard. Courts have uniformly stated that “projections … are probably among the most highly-

15 prized disclosures by investors. Investors can come up with their own estimates of discount rates

16 or [] market multiples. What they cannot hope to do is replicate management’s inside view of the

17 company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

18 Ch. 2007).
19          69.    With respect to the “Five Prime Management Projections,” the Recommendation

20 Statement fails to provide material information concerning the financial projections prepared by

21 Five Prime management.

22          70.    Specifically, the Recommendation Statement fails to disclose all material line items

23 for the metrics of:

24                 a. Total Revenue, including the underlying metrics of and/or adjustments for: net

25                       product sales in addition to partnership payments, including upfront payment,

26                       development and commercial milestones and royalties for the Company’s
27                       partnered assets;

28

                                                 - 18 -
                                               COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 19 of 27




 1                   b. Gross Profit, including the specific adjustments made to the unadjusted metrics,

 2                      as well as the specific inputs and assumptions used to make said adjustments;

 3                   c. EBIT, including all underlying metrics, and the specific adjustments made to

 4                      the unadjusted metrics, as well as the specific inputs and assumptions used to

 5                      make said adjustments; and

 6                   d. Unlevered Free Cash Flow, including the underlying metrics of: income taxes,

 7                      net of projected impact of net operating losses, depreciation and amortization,

 8                      changes in net working capital, and capital expenditures.

 9          71.      The Recommendation Statement also provides non-GAAP financial metrics, but

10 fails to disclose a reconciliation of all non-GAAP to GAAP metrics.

11          72.      This information is necessary to provide Plaintiff in his capacity as a Company

12 stockholder a complete and accurate picture of the sales process and its fairness. Without this

13
     information, Plaintiff is not fully informed as to Defendants’ actions, including those that may
14
     have been taken in bad faith, and cannot fairly assess the process.
15
            73.      Without accurate projection data presented in the Recommendation Statement,
16
     Plaintiff is unable to properly evaluate the Company’s true worth, the accuracy of Lazard’s
17
     financial analyses, or make an informed decision whether to tender their Company stock in favor
18
     of the Proposed Transaction. As such, the Board has breached their fiduciary duties by failing to
19
     include such information in the Recommendation Statement.
20
            Omissions and/or Material Misrepresentations Concerning the Financial Analyses by
21
            Lazard
22
            74.      In the Recommendation Statement, Lazard describes its fairness opinion and the
23
     various valuation analyses performed to render such opinion. However, the descriptions fail to
24
     include necessary underlying data, support for conclusions, or the existence of, or basis for,
25

26
27

28

                                                 - 19 -
                                               COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 20 of 27




 1 underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

 2 valuations or evaluate the fairness opinions.

 3          75.    With respect to the Discounted Cash Flow Analysis, the Recommendation

 4 Statement fails to disclose the following:

 5                 a. The range of enterprise values for Five Prime calculated;

 6                 b. The specific inputs and assumptions used to determine the discount rate range

 7                     of 10.0% to 12.0% utilized;

 8                 c. Five Prime’s weighted average cost of capital;

 9                 d. The range of Five Prime’s terminal values utilized;

10                 e. The specific inputs and assumptions used to determine the negative terminal

11                     growth rage range of (50%) – (10%) utilized;

12                 f. Five Prime’s estimated net cash as of December 31, 2020; and

13                 g. The number of fully diluted shares of Five Prime as of March 2, 2021.

14          76.    With respect to the Selected Public Companies Analysis, the Recommendation

15 Statement fails to disclose the following:

16
                   a. The specific metrics for all compared companies; and
17
                   b. The specific inputs and assumptions used to select the applied range of
18
                       multiples of estimated EV/Probability Adjusted FY+5 Revenue of 2.3x and
19
                       4.4x.
20
            77.    With    respect   to   the   Selected   Precedent   Transactions   Analysis,   the
21
     Recommendation Statement fails to disclose the following:
22
                   a. The date on which each selected precedent transaction closed;
23
                   b. The value of each selected precedent transaction;
24
                   c. The specific inputs and assumptions used to select the applied range of
25
                       multiples of estimated TV/Probability Adjusted FY+5 Revenue of 5.0x and
26
                       7.6x;
27

28

                                                  - 20 -
                                                COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 21 of 27




 1                  d. The estimated total cash outstanding as of December 31, 2020 for the Company;

 2                      and

 3                  e. The estimated net debt as of December 31, 2020 for the Company.

 4          78.     With respect to the Premia Paid Analysis, the Recommendation Statement fails to

 5 disclose the following:

 6                  a. The specific inputs and assumptions used to select the applied range of 25th

 7                      percentile and 75th percentile 30-day VWAP premia for the selected companies

 8                      of approximately 55% and 115%, respectively, to the 30-day VWAP of the

 9                      Shares to calculate an implied equity value per Share range of $29.25 to $40.60

10                      and applied the 25th percentile and 75th percentile 52-week intraday high premia

11                      for the selected companies of approximately 0% and 45%, respectively;

12          79.     With respect to the Research Analyst Price Targets Analysis, the Recommendation

13 Statement fails to disclose the following:

14                  a. The price targets utilized; and

15                  b. The identity of the analysts utilized.

16          80.     These disclosures are critical for Plaintiff to be able to make an informed decision

17 on whether to tender his shares in favor of the Proposed Transaction.

18
            81.     Without the omitted information identified above, Plaintiff is missing critical
19
     information necessary to evaluate whether the proposed consideration truly maximizes his value
20
     and serves his interest as a public Five Prime stockholder. Moreover, without the key financial
21
     information and related disclosures, Plaintiff cannot gauge the reliability of the fairness opinion
22
     and the Board’s determination that the Proposed Transaction is in his best interests as a public Five
23
     Prime stockholder. As such, the Board has breached their fiduciary duties by failing to include
24
     such information in the Recommendation Statement.
25

26
27

28

                                                  - 21 -
                                                COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 22 of 27




 1                                            FIRST COUNT
 2                                 Claim for Breach of Fiduciary Duties
 3                                 (Against the Individual Defendants)
 4          82.    Plaintiff repeats all previous allegations as if set forth in full herein.

 5          83.    The Individual Defendants have violated their fiduciary duties of care, loyalty and

 6 good faith owed to Plaintiff.

 7          84.    By the acts, transactions and courses of conduct alleged herein, Defendants,

 8 individually and acting as a part of a common plan, are attempting to unfairly deprive Plaintiff of

 9 the true value of his investment in Five Prime.

10          85.    As demonstrated by the allegations above, the Individual Defendants failed to

11 exercise the care required, and breached their duties of loyalty and good faith owed to Plaintiff by

12 entering into the Proposed Transaction through a flawed and unfair process and failing to meet

13 their obligations to make complete and accurate disclosures regarding this process and the data

14 and analyses underlying the Proposed Transaction.

15          86.    Indeed, the Individual Defendants breached their duty of due care and candor by

16 failing to disclose to Plaintiff all material information necessary for him to make an informed

17 decision on whether to tender his shares in favor of the Proposed Transaction.

18          87.    The Individual Defendants dominate and control the business and corporate affairs
19 of Five Prime, and are in possession of private corporate information concerning Five Prime’s

20 assets, business and future prospects. Thus, there exists an imbalance and disparity of knowledge

21 and economic power between them and Plaintiff which makes it inherently unfair for them to

22 benefit their own interests to the exclusion of maximizing stockholder value without the disclosure

23 of all proper material information.

24          88.    By reason of the foregoing acts, practices and course of conduct, the Individual

25 Defendants have failed to exercise due care and diligence in the exercise of their fiduciary

26 obligations toward Plaintiff.
27

28

                                                 - 22 -
                                               COMPLAINT
              Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 23 of 27




 1           89.    As a result of the actions of the Individual Defendants, Plaintiff will suffer

 2 irreparable injury in that he has not and will be able to make an informed decision with respect to

 3 the Proposed Transaction.

 4           90.    Unless the Individual Defendants are enjoined by the Court, they will continue to

 5 breach their fiduciary duties owed to Plaintiff, all to the irreparable harm of the Plaintiff.

 6           91.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

 7 equitable powers can Plaintiff be fully protected from the immediate and irreparable injury which

 8 Defendants’ actions threaten to inflict.

 9                                            SECOND COUNT
10                   Aiding and Abetting the Board’s Breaches of Fiduciary Duty
11                                     Against Defendant Five Prime
12           92.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

13 herein.

14           93.    Defendant Five Prime, knowingly assisted the Individual Defendants’ breaches of

15 fiduciary duty in connection with the Proposed Acquisition, which, without such aid, would not

16 have occurred.

17           94.    As a result of this conduct, Plaintiff has been and will be damaged in that he has

18 been and will be prevented from being able to make an informed decision with respect to the
19 Proposed Transaction.

20           95.    Plaintiff has no adequate remedy at law.

21                                             THIRD COUNT
22                           Violations of Section 14(e) of the Exchange Act
23                                        (Against All Defendants)
24           96.    Plaintiff repeats all previous allegations as if set forth in full herein.

25           97.    Defendants have disseminated the Recommendation Statement with the intention

26 of soliciting stockholders, including Plaintiff, to tender their shares in favor of the Proposed
27 Transaction.

28

                                                  - 23 -
                                                COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 24 of 27




 1          98.      Section 14(e) of the Exchange Act provides that in the solicitation of shares in a

 2 tender offer, “[i]t shall be unlawful for any person to make any untrue statement of a material fact

 3 or omit to state any material fact necessary in order to make the statements made, in the light of

 4 the circumstances under which they are made, not misleading[.].

 5          99.      The Recommendation Statement was prepared in violation of Section 14(e) because

 6 it is materially misleading in numerous respects and omits material facts, including those set forth

 7 above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that

 8 the Recommendation Statement is materially misleading and omits material facts that are

 9 necessary to render them non-misleading.

10          100.     The Individual Defendants had actual knowledge or should have known of the

11 misrepresentations and omissions of material facts set forth herein.

12          101.     The Individual Defendants were at least negligent in filing a Recommendation

13 Statement that was materially misleading and/or omitted material facts necessary to make the

14 Recommendation Statement not misleading.

15          102.     The misrepresentations and omissions in the Recommendation Statement are

16 material to Plaintiff, and Plaintiff will be deprived of his entitlement to decide whether to tender

17 its shares on the basis of complete information if such misrepresentations and omissions are not

18 corrected prior to the expiration of the tender offer period regarding the Proposed Transaction.
19          103.     Plaintiff has no adequate remedy at law.

20                                            FOURTH COUNT
21                Violations of Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9
22                                         (Against All Defendants)
23          104.     Plaintiff repeats and realleges all previous allegations as if set forth in full herein.

24          105.     Defendants have disseminated the Recommendation Statement with the intention

25 of soliciting stockholders, including Plaintiff, to tender their shares in favor of the Proposed

26 Transaction.
27

28

                                                   - 24 -
                                                 COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 25 of 27




 1          106.   Section 14(d)(4) requires Defendants to make full and complete disclosure in

 2 connection with a tender offer.

 3          107.   SEC Rule 14d-9 requires a Company’s directors to, furnish such additional

 4 information, if any, as may be necessary to make the required statements, in light of the

 5 circumstances under which they are made, not materially misleading.

 6          108.   Here, the Recommendation Statement violates both Section 14(d)(4) and SEC Rule

 7 14d-9 because it because it is materially misleading in numerous respects, omits material facts,

 8 including those set forth above and Defendants knowingly or recklessly omitted the material facts

 9 from the Recommendation Statement.

10          109.   The misrepresentations and omissions in the Recommendation Statement are

11 material to Plaintiff, and Plaintiff will be deprived of his entitlement to decide whether to tender

12 his shares on the basis of complete information if such misrepresentations and omissions are not

13 corrected prior to the expiration of the tender offer period regarding the Proposed Transaction.

14          110.   Plaintiff has no adequate remedy at law

15                                            FIFTH COUNT
16                          Violations of Section 20(a) of the Exchange Act
17                                 (Against all Individual Defendants)
18          111.   Plaintiff repeats all previous allegations as if set forth in full herein.

19          112.   The Individual Defendants were privy to non-public information concerning the
20
     Company and its business and operations via access to internal corporate documents, conversations
21
     and connections with other corporate officers and employees, attendance at management and
22
     Board meetings and committees thereof and via reports and other information provided to them in
23
     connection therewith. Because of their possession of such information, the Individual Defendants
24

25 knew or should have known that the Recommendation Statement was materially misleading to

26 Company stockholders.
27

28

                                                 - 25 -
                                               COMPLAINT
             Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 26 of 27




 1          113.    The Individual Defendants were involved in drafting, producing, reviewing and/or

 2 disseminating the materially false and misleading statements complained of herein. The Individual

 3
     Defendants were aware or should have been aware that materially false and misleading statements
 4
     were being issued by the Company in the Recommendation Statement and nevertheless approved,
 5
     ratified and/or failed to correct those statements, in violation of federal securities laws. The
 6
     Individual Defendants were able to, and did, control the contents of the Recommendation
 7

 8 Statement. The Individual Defendants were provided with copies of, reviewed and approved,

 9 and/or signed the Recommendation Statement before its issuance and had the ability or opportunity

10 to prevent its issuance or to cause it to be corrected.

11
            114.    The Individual Defendants also were able to, and did, directly or indirectly, control
12
     the conduct of Five Prime’s business, the information contained in its filings with the SEC, and its
13
     public statements. Because of their positions and access to material non-public information
14

15 available to them but not the public, the Individual Defendants knew or should have known that

16 the misrepresentations specified herein had not been properly disclosed to and were being

17 concealed from the Company’s stockholders, including Plaintiff, and that the Recommendation

18 Statement was misleading. As a result, the Individual Defendants are responsible for the accuracy
19
     of the Recommendation Statement and are therefore responsible and liable for the
20
     misrepresentations contained herein.
21
            115.    The Individual Defendants acted as controlling persons of Five Prime within the
22
     meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the
23
     Individual Defendants had the power and authority to cause Five Prime to engage in the wrongful
24
     conduct complained of herein. The Individual Defendants controlled Five Prime and all of its
25
     employees. As alleged above, Five Prime is a primary violator of Section 14 of the Exchange Act
26
27

28

                                                 - 26 -
                                               COMPLAINT
Case 4:21-cv-01988-KAW Document 1 Filed 03/22/21 Page 27 of 27
